Citation Nr: 0007017	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-05 198 A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a March 17, 
1998 decision by the Board of Veterans' Appeals which denied 
an effective date prior to July 30, 1991 for a total 
evaluation for compensation purposes due to individual 
unemployability based upon clear and unmistakable error by 
the Regional Office in 1989 for failing to consider 
extraschedular entitlement for such a rating under the 
provisions of 38 C.F.R. § 4.16(b).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.

The Board notes that a motion for reconsideration of the 
March 17, 1998, Board decision was denied in June 1998.  This 
case comes before the Board on an April 1999 motion by the 
veteran as to clear and unmistakable error in the March 17, 
1998 Board decision.


FINDINGS OF FACT

1.  An effective date prior to July 30, 1991 for a total 
rating based on individual unemployability based on clear and 
unmistakable error by the RO in a 1989 decision failing to 
consider extraschedular entitlement under the provisions of 
38 C.F.R. § 4.16(b) was denied by the Board in a March 17, 
1998 decision.

2.  The veteran's simple allegation of clear and unmistakable 
error in the March 17, 1998, Board decision denying an 
earlier effective date for the veteran's award of individual 
unemployability based on clear and unmistakable error by the 
RO in a 1989 decision failing to consider extraschedular 
entitlement under the provisions of 38 C.F.R. § 4.16(b), 
fails to meet the threshold pleading requirements for 
revision on the grounds of clear and unmistakable error.

3.  It has not been shown that the applicable statutory and 
regulatory provisions extant at the time of the Board's March 
1998 decision were ignored or incorrectly applied.



CONCLUSION OF LAW

The veteran failed to meet the minimum pleading requirements 
warranting a conclusion that the Board decision of March 17, 
1998, denying an earlier effective date for the veteran's 
award of individual unemployability based on clear and 
unmistakable error by the RO in a 1989 decision in failing to 
consider extraschedular entitlement under the provisions of 
38 C.F.R. § 4.16(b), was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1999 statement, the veteran alleged clear and 
unmistakable error in the March 17, 1998 Board decision.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).
 
Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).
 
The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  

The March 1998 Board decision denied an effective date prior 
to July 30, 1991 for the veteran's award of individual 
unemployability based on clear and unmistakable error by the 
RO in a 1989 decision which did not consider extraschedular 
entitlement under the provisions of 38 C.F.R. § 4.16(b), on 
the grounds that the RO's failure to consider extraschedular 
entitlement to a total disability rating based on individual 
unemployability in 1989 was reasonable supported by the 
evidence then of record and was not undebatably erroneous.

The veteran has not claimed and the evidence has not shown 
that the facts before the Board were incomplete or incorrect.  
His general allegation that the Board committed clear and 
unmistakable error by itself provides insufficient basis to 
form a valid basis for concluding or revising a decision on 
the grounds of clear and unmistakable error. 

After careful review of the evidence of record, the Board 
concludes that the veteran's allegation of clear and 
unmistakable error in the 1998 decision has been non-specific 
and general, as he has not pointed out to any particular or 
precise error of fact or law, as to the March 17, 1998, Board 
decision denying an effective date prior to July 30, 1991 for 
the veteran's award of individual unemployability based on 
clear and unmistakable error by the RO in a 1989 decision in 
failing to consider extraschedular entitlement under the 
provisions of 38 C.F.R. § 4.16(b). 

Therefore, the Board finds that inasmuch as the veteran has 
not set forth any bases for findings of error or any 
indication as to why the results of the March 17, 1998, Board 
decision would have been different but for the alleged 
errors, the motion for revision of the Board decision is 
denied.  See 38 C.F.R. § 20.1404(b).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court), in Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc), noted that the principle of finality 
precludes the endless review of the same issue.  Russell, 3 
Vet. App. at 315. The Court specifically held that once there 
is a final decision on the issue of clear and unmistakable 
error, that particular claim of clear and unmistakable error 
may not be raised again.  Here, the veteran and his 
representative argue that the RO's failure to consider 
extraschedular entitlement under the provisions of 38 C.F.R. 
§ 4.16(b) in 1989 was clear and unmistakable error.  The 
Board finally decided this issue in it 1998 decision.  The 
veteran now seeks review of the same issue.  

The Board shall note the following.  A Regional Office does 
not have jurisdiction to grant an extraschedular evaluation.  
That authority rests with central office.  38 C.F.R. 
§§ 3.321, 4.16.  A Regional Office may refer an issue to 
central office.  A decision to refer or not refer an issue to 
central office is not outcome determinative.  It does not 
involve a benefit.  It is merely an administrative action 
that would allow another party, located in another part of 
VA, to make a determination.  A decision to refer or not 
refer an issue under 38 C.F.R. § 4.16 is stated in terms of 
"should submit."  The term "should" is discretionary 
rather than mandatory.  At best, the argument in this case is 
to the effect that the Board of Veterans Appeals must find 
clear and unmistakable error in a discretionary, non-outcome 
action taken by the RO.  The initial allegation of error was 
addressed in the 1998 Board decision and the current motion 
of clear and unmistakable error in the 1998 decision of the 
Board lacks legal merit.


ORDER

The motion for revision of the March 17, 1998, Board decision 
on the grounds of clear and unmistakable error as to a claim 
for service connection for an effective date prior to July 
30, 1991 for the veteran's award of individual 
unemployability based on clear and unmistakable error by the 
RO in a 1989 decision in failing to consider extraschedular 
entitlement under the provisions of 38 C.F.R. § 4.16(b) is 
denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


